Case 3:16-cv-00016-NKM-JCH Document 130 Filed 08/10/20 Page 1 of 1 Pageid#: 1014

                                       Jerrney E. Focel
                                          ATTORNEY AT LAW


   913 E. JEFFERSON STREET
   CHARLOTTESV ILLE, V A 22902                                                                434-984-0300
                                                                                           FAX:434-2204852
                                                                                       jeff.fogel@gmail.com




                                         ,\ugust 10, 2020


  IIon. Norman K. Moon, t..S.D.J.
  [-.nited States Courthouse
  255   \\. \Iain Street
  Charlottesville,   \'A   22902

                                             Re:        Johnson r'. [Iolmes
                                                        Ilubbard r'. Ilolmes
                                                        Cir il .\ction 3:16-o'-00016

  Dear Judge llf oon:

         \\'e have completed discoven on thc question of the meaning of "citations" as that
  tcrm appears in the table marked Dkf. {9, F.r.9. I har.c deposed thc person rrithin the
  .{.lbemarle Police Department nho requestcd thc prcparation of thc chart and the crimc
  analr st n ho preparcd the report.

        I am requesting that thc Court sct dcadlines for supplemental memos to take
  account of the above discor en'.


                                             Respcctfullr.     su   bmitted,


                                             ,le   ffro } . F ogel
                                             Attornev for Plaintiffs
  cc: Jim (iuvnn, Flsq.
